Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Stauffer on 21 July 2021.
	The claims have been amended as follows:
1.	(Currently Amended) Method for monitoring concentration of at least one kind of contaminant in a fluid stream, comprising:
(a) providing at least two unit operations, 
(b) providing at least one filter with pore size between 0.05 – 2 µm, which separates the at least two unit operations, 
(c) providing a fluid stream, which passes said at least two unit operations in a flow path and which passes said at least one filter as said fluid stream flows from one unit operation to a second operation,
(d) sampling the fluid stream thereby obtaining one or more samples, and, 
(e) determining concentration of at least one kind of contaminant in the one or more samples in order to monitor the concentration of the at least one kind of contaminant in the fluid stream, 

wherein the at least one kind of contaminant is a microbial contaminant and/or a poisonous contaminant, and
wherein (d) is achieved by sampling the fluid stream immediately before said fluid stream passes said at least one filter.
2.	(Cancelled) 
3.	(Previously Presented) The method according to claim 1, wherein (d) is achieved via 
(d)(1) sampling the fluid stream at a predetermined time point in relation to a first and/or second unit operation and/or 
(d)(2) sampling the fluid stream when a given characteristic of the fluid stream has reached a predetermined threshold.
4.	(Currently Amended) The method according to claim 1, wherein (d) is achieved via 
wherein said sampling is of an integral sample collection. 
5.	(Previously Presented) The method according to claim 1 wherein the fluid stream is a product stream.
chromatography column volume and/or a predetermined loading volume of a flow-through type chromatography column and/or a predetermined elution volume of a bind-and-elute type chromatography column.
7.	(Currently Amended) The method according to claim 1, wherein the method further comprises comparing the concentration of the at least one kind of contaminant to a predetermined reference value.
8.	(Previously Presented) The method according to claim 1 wherein the method is performed and controlled by an automated process control system, which draws the one or more samples automatically.
9.	(Cancelled) 
10.	(Previously Presented) The method according to claim 1, wherein the fluid stream is temporarily retained in a storage bag and the fluid steam is transiently mixed in said storage bag prior to (d) sampling the fluid stream.
11-15.	(Cancelled) 

The following is an examiner’s statement of reasons for allowance: The claims are deemed to be distinguished over the formerly applied prior art, as well as over all the other formerly cited and the newly cited prior art for reasons of record, concerning 
The amendments were made for purposes of mitigating residual 35 U.S.C. 112 (b) issues regarding antecedent basis, inconsistent terminology and clarity, with support found in the Specification at page 2, lines 24-27; page 8, lines 27-28; page 10, lines 10-16; and page 15, lines 8-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
07/21/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778